Opinion by
Mr. Justice Day.
This writ of error was at issue in this court before our decision in Munn v. Munn, 168 Colo. 76, 450 P.2d 68. In the Munn case we declared unconstitutional C.R.S. 1963, 22-6-3, which provided for the assessment of damages against the father of an illegitimate child in a paternity action brought by the mother under the provisions of C.R.S. 1963, 22-6-1, et seq.
Plaintiff in error Loveland had assessed against him by a jury in the district court of Logan County the sum of $18,280 by reason of the identical section held void in the Munn case. Under the authority of Munn that portion of the judgment is void.
As in the Munn case, we find the verdict of the jury on the issue of Loveland’s paternity supported by the evidence. Accordingly, the finding of the jury that Loveland was the father of the child involved will be permitted to stand.
*151Also, as in the Munn case, we do not by this opinion relieve Loveland of his obligation to support the child. See also Smith v. Bott, 169 Colo. 133, 454 P.2d 82.
The judgment is modified by setting aside that portion which awards damages to defendant in error and to the child. That portion of the judgment holding Love-land to be the father of the child, in question is affirmed.
Mr. Justice Hodges and Mr. Justice Lee concur.